Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 1 Page
                                                                      of 17 1 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 2 Page
                                                                      of 17 2 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 3 Page
                                                                      of 17 3 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 4 Page
                                                                      of 17 4 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 5 Page
                                                                      of 17 5 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 6 Page
                                                                      of 17 6 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 7 Page
                                                                      of 17 7 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 8 Page
                                                                      of 17 8 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 9 Page
                                                                      of 17 9 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 10Page
                                                                       of 1710 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 11Page
                                                                       of 1711 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 12Page
                                                                       of 1712 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 13Page
                                                                       of 1713 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 14Page
                                                                       of 1714 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 15Page
                                                                       of 1715 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 16Page
                                                                       of 1716 of 17
Case 3:19-mj-04275-CDB
      Case 4:19-cr-00172-RGE-HCA
                       *SEALED* Document
                                 Document420-4
                                           *SEALED*
                                               Filed 10/07/19
                                                      Filed 10/03/19
                                                               Page 17Page
                                                                       of 1717 of 17
